Exhibit 10.1

THIRD AMENDMENT

TO THE PULMATRIX, INC. AMENDED AND RESTATED 2013 EMPLOYEE,

DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN

This THIRD AMENDMENT TO THE PULMATRIX, INC. AMENDED AND RESTATED 2013 EMPLOYEE,
DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN (this “Amendment”), dated as of
September 6, 2019, is made and entered into by Pulmatrix, Inc., a Delaware
corporation (the “Company”), subject to approval by the Company’s stockholders.
Terms used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Pulmatrix,
Inc. Amended and Restated 2013 Employee, Director and Consultant Equity
Incentive Plan (the “Incentive Plan”).

RECITALS

WHEREAS, the Company sponsors and maintains the Incentive Plan in order to
attract and retain the services of key employees, consultants, and directors of
the Company and its affiliates;

WHEREAS, Section 32 of the Incentive Plan permits the Board of Directors of the
Company (the “Board”) to amend the Incentive Plan at any time;

WHEREAS, upon the adoption of the Incentive Plan, subject to adjustment, the
Company initially reserved a total of 6,853,319 shares of its Common Stock to be
issued pursuant to awards under the Incentive Plan;

WHEREAS, on June 15, 2015, the Company effected a 1-for-2.5 reverse stock split
of its issued and outstanding Common Stock such that, after giving effect to the
reverse stock split and other adjustments, there were 2,713,261 shares of Common
Stock initially reserved for issuance under the Incentive Plan;

WHEREAS, in accordance with the “evergreen” provision in the Incentive Plan, the
number of shares of Common Stock reserved for issuance under the Incentive Plan
was automatically increased on January 1, 2016, January 1, 2017, and January 1,
2018 by 737,288 shares, 742,526 shares, and 903,600 shares, respectively, for a
total of 5,096,675 shares reserved for issuance under the Incentive Plan;

WHEREAS, effective as of June 5, 2018, the First Amendment to the Incentive Plan
increased the aggregate number of shares of common stock that are reserved and
may be delivered pursuant to awards under the Incentive Plan by an additional
7,403,325 shares, for an aggregate maximum total of 12,500,000 shares available
under the Incentive Plan;

WHEREAS, in accordance with the “evergreen” provision in the Incentive Plan, on
January 1, 2019, the number of shares of Common Stock reserved for issuance
under the Incentive Plan was automatically increased by 2,466,370 shares for a
total of 14,966,370 shares reserved for issuance under the Incentive Plan;

WHEREAS, on February 5, 2019, the Company effected a 1-for-10 reverse stock
split of its issued and outstanding common stock such that, after giving effect
to the reverse stock split and other adjustments, there were 1,496,637 shares of
common stock reserved for issuance under the Incentive Plan;

WHEREAS, effective as of March 11, 2019, the Company adopted the Second
Amendment to the Incentive Plan, which did not materially modify the Incentive
Plan or affect the shares of common stock reserved for issuance thereunder; and



--------------------------------------------------------------------------------

WHEREAS, the Board desires to amend the Incentive Plan to increase the aggregate
number of shares of Common Stock that are reserved and may be delivered pursuant
to awards under the Incentive Plan by an additional 2,563,363 shares, for an
aggregate maximum total of 4,060,000 shares available under the Incentive Plan
(on a post-split basis); and

WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Incentive Plan be amended as set forth herein.

NOW, THEREFORE, in accordance with Section 32 of the Incentive Plan, and subject
to the approval of the Company’s stockholders, the Company hereby amends the
Incentive Plan, effective as of the date hereof, as follows:

1. Subsection 3(a) of the Incentive Plan is hereby amended by deleting said
subsection in its entirety and substituting in lieu thereof the following new
Subsection 3(a):

(a) The number of Shares which may be issued from time to time pursuant to this
Plan shall be 4,060,000, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 25 of the Plan. ISOs may be issued for up to 4,060,000
Shares issuable pursuant to the Plan.

2. Except as expressly amended by this Amendment, the Incentive Plan shall
continue in full force and effect in accordance with the provisions thereof.

* * * * * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

PULMATRIX, INC.

By:  

/s/ William Duke, Jr.

Name:  

William Duke, Jr.

Title:  

Chief Financial Officer

 

Signature Page to the Third Amendment to the

Pulmatrix, Inc. Amended and Restated

2013 Employee, Director and Consultant Incentive Plan